Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered April 26, 1996, which denied petitioner landlord’s application pursuant to CPLR article 78 to annul respondent’s determination of a rent overcharge and imposing treble damages, and dismissed the petition, unanimously affirmed, without costs.
Record support and a rational basis exist for respondent’s findings that petitioner failed to produce a credible rent history despite ample opportunity to do so, justifying use of the default formula for establishing the legal regulated rent (Matter of 61 Jane St. Assocs. v New York City Conciliation & Appeals Bd., 65 NY2d 898), and that petitioner failed to establish the nonwillfulness of the resulting overcharge, justifying the imposition of treble damages (Matter of Century Tower Assocs. v State of N. Y. Div. of Nous. & Community Renewal, 83 NY2d 819, 823). We have considered petitioner’s remaining arguments and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Rubin, Williams and Andrias, JJ.